@M, @s€>};)o,cwzg ' %"S nEcElvED\N

com o\= cnm\NA1 APFEALS

. ~` l €3.28‘/ 01,02,3 JUL 09 2015
H£ Wonmub\&_a\udggzl~@mm ap gp&pl;; §bimcostarcle

\ am @n()osir§ anem) ramp g -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_- umw/tom E,e,\ w°re£ »hv wmum+ md
\J

 

§
§
§
1

NOS. C35719-CR, C35720-CR, C35723-CR

 

sTATE oF TEXAS ' § 1N THE coUNTY Cot;m
§ ;~'-:-; .
vs. § AT LAw oF 24 >103E-FARMER, STAN ° 06/11/2014 11:40 11:41 14:43 03:03 CALL RECEIVED _ -
154H-WALLER, DAR.RELL - 06/11/2014 11:40 1241 13:36 01:56 ARRIVED AT LCCATION
135C-MURRAY, JAHES 06/11/2014 11:40 1:5§ 13:02 01:22 ARRIVED AT LOCATION
133I-WAFER‘ FREDIA 06‘11¢2014 11:4!8 12:00 1 200 01:12 ARRIVED AT LOCATION
nvestlgatorAs_¢lgned , AttIComp| Ama subdivle
1 5 6 D - RAGAN, RICKEY COMPLETED _ CID
ncidentlofiense Dats lnctdent/Otfense Tlme "
36/11/2014 10:58AM
ncident/Offense Address lty. State & Zip Code
2924 W. HWY 22 CORSICANA, TX 75110
§ntly Polnt Eth Polnt Weapoanoree Used Ev|denoe Col|ecfed

 

 

 

 

 

 

|nddom/Offense Descli;itlon

, F)
MAN DEL cs PG 1 >= 4c < zone F-“_ZNW.+MKN\|X$L.
ross cs PG 1 <1G mmc mm zone
ross cs re 3 <28= 4g<2009 / Drug Free Zone (Meth) NA
State Hwy 22 Texas Health and Safety Code 481. 112 F,mx
Zorsicana, Texas First Degree Felony /

Possession of Controlled Substance

PG l <1g / Drug Free Zone (Oxycodone, Morphine)
Texas Health and Safety Code 481. 134

Third Degree Felony

Possession of Controlled Substance
PG 3 <28g / Drug Free Zone (Diazepam)
Texas Health and Safety Code 481.134
State Jail Felony

Zdrincton, Robert Manufacture / Deliver Controlled Substance

' PG 1 >= 4g <2009 / Drug Free Zone (Meth)
.324 w. state Hwy 22 Texas Health and Safety Code 481. 134
Zorsicana, Texas First Degree Felony

Possession of Controlled Substance

PG 1 <1g / Drug Free Zone (Oxycodone, Morphine)
Texas Health and Safety Code 481. 134 ‘

Third Degree Felony

Possession of Controlled Substance
PG 3 <289 / Drug Free Zone (Diazepam)
Texas Health and Safety Code 481.134
State Jail Felony

SYNOPSIS:

)n 6/11/14 during execution of a narcotics search warrant, Lauren
\ycock and Robert Edrington were found to be in possession of
methamphetamine and other controlled substances in form of
)rescription medications. The location where Ms. Aycock and Mr
Bdrington resided and found in possession of above controlled
substances was within 1000 feet of James L. Collins Catholic School,
which is a drug free zone. Ms. Aycock and Mr. Edrington were
arrested and charged with Man/Del CS PG1 >= 49<2009 / DFZ, POCS PG 1
:19 /DFz and Pocs PG3 <2sg /DFz.

 

)ETAILS= _ ' K“q°m¥' b\»’(
/ w\°toa\€¥\\ “'i
L. On 6/11/14 Serqeant Ragan, Sergeant Darrell Walle£_gnd_£aptain_ vw
Stan Farmer went to 2924 W. State Hwy 22 in Corslcana, TX to k kw

e residence. Sergeant Ragan and other Nddmfd@¥““
NCSO Narcotic Offlcers had received information about subjects atM Uvndm¢`a at
that location possession and selling methamphetamine and ,.
prescription medications. l q\'

ma wnb\e\"?_?\rs>, W¢gt¢,\q nw at M\LMM ma Vnrmi\+$ wm nom kyer
§,,\“\\33“\ ml ana omits and Ul_`ym)¢ m warrant viNUv\ is owid\tsin+trm'brym¢.g a
l“\<>wn rack

  
 
  

2.

Sergeant Ragan knocked on the door and a subject identified as UnuMJhA`mHMnd
Bruce Edrington answered the door. Sergeant Ragan identified /’ €!‘ ---
himself and asked if officers could enter the residence. Bruce a+
Edrin to allowed officers inside and told office that he would

sidence. Officers observed a white
male, later identified as Robert rington, exit a bedroom on thelJ&,¥“L
southeast corner of the residence. Sergeant Ragan could hear a *' waY.
female's voice in the bedroom and noticed that the female subject N$£e€,

delayed exiting the bedroom. Sergeant Ragan could hear what 1}“)30““&¢5

   
     
 

  
 

6b v , . . . .
§ j£;,seemed to be the female subject mov1ng around 1ns1de the bedroom camt$` ,‘

by the sound of her voice.. The female subject, later identified n*v+kl

pga \\as~Lanren Aycock, exited the bedroom and all three subjects §§t v“¥M a Nanng;

her

wit

upon Wll@\'€bh\"€$ WY\'
M.>l,.w\n\j ahm+a warrant Wh)m intimide m

*‘M_

b Sergeant Ragan advised of the
narcotics complaint and asked for identification. Both Robert
Edrington and Bruce Edrington provided their information to

officers and Ms. Aycock stated that her drivers license was in

bedroom. Sergeant Ragan requested that she get her drivers

license and Ms. Aycock went to her bedroom where she retrieved

her drivers license. Sergeant Ragan noticed that Ms. Aycock

removed her wallet that contained her drivers license from a small

black safe and then locked the safe back. Sergeant Ragan noticed

that Ms. Aycock used a key on the necklace she was wearing to

open the safe. Sergeant Ragan has B_Qlaled_g_e`tmh_p_r_g_ri_gu§_" A.SSW"'U/FWW.¢?
f1eld e eri ' ' 'lar o wiat Ms. Ga“S°?;
Aycock ad in her bedroom, are commonly used to hold illegal

contraband inside such as narcotics. ,

 

Ms. Aycock then returned to the living room and provided
officers with her drivers.license. Ms. Aycock and Robert
Edrington told officers that they lived at the residence

 
   

     

together. B _qrington stated that he was visitin~ and
came to e residence on ~ 1 o mm»~r

        
    

»rington von 1rme~ a =ruce Eirlngton did not reside at the
~l-QCL“:%£I.L~ U'lm§ h-Wl _t~LDaMmh\b iv Mllw tdng owes ¢MT'\W. homc_¢ U“WW

Captain Farmer noticed a prescription bottle sitting on top of the '
kitchen counter in plain view from the living room. The bottle MNJ
did not contain a label and a residual amount of a substance was ABQW

 

seen inside the bottle. Sergeant Ragan asked who the bottle
belonged to and Robert stated that someone had left it at the

   

residence. Sergeant Ragan asked if offlcers could look 1nside
the bottle and Robert Edrington told officers that they could WM*A VUNS
look inside. Captain Farmer opened the bottle and noticed a ni$fw

residual amount of suspected marijuana. The bottle was later
marked Drug Exhibit #1 (D-l). Sergeant Ragan asked if anyone 1n h“iad
the residence had prescription medlcation and Ms. Aycock st

./
that she did. NMS¢ Aycock showed Ser n to her ro `and durf@jnj
gave consent for Ser ook through t e pr s lp ion,»@uoq“nan
medication and Ms Aycock stated that she did. Ms Aycock md

showed Ser eant Ra an to her room and ave consent for Ser eant
g g - - g ~ - g ‘P:J*?V+bau H».s
*h\ invmmwr

 
 
  

the bottles. Sergeant Ragan noticed ul
of pills inside one prescription bottle (D-2). s. Aycock tol
Sergeant Ragan that the unidentified pills were given to her by
a friend. Ms. Aycock stated that the pills were a diuretic and
\not prescription medication. Ms. Aycock stated that she no a.'-hij§ "
longer had the correct bottle and had placed the pills in the l h- l
bottle with her prescription. Ms. Aycock'and Sergeant Ragan ale (/|

` l "p°h.(; M;‘\

` . lbhwavt‘ml;mh
"5 m mg Ldrwn ¢Wl siWN\ja tamm , l mlm\+=4g <200g / DFz, Pocs Pc3 <28g / DFz and Pocs PGlL wing m
5117)§'\1»§ m md ¢§-ualc "§MM w€M WUVI, wi\w"r do -Wi/}\Mq m"/”§q,l`,; aaa

ma admle m th wm wang warren animal wm ma

ors/carla
a/Ic£'

Corsicana Pg|ice Department

 

 

 

 

 

tit MTW\/\,zsy am gm

WSA)\’WY\ ~ NSO.

.",. ',

    

‘- !gtall
Print DateITime: 04/01/2015 16:58 Corsicana Po|lce Department
Login |D: rdavis ORl Number: TX1750100
Case Number: 2012~00018722
Type No. Name Address Phone Race Sex DOB/Age
Suspect 1 Aycock. Lauren Elizabeth 2924 W STATE H|GHWAY (903)851-1250 White Female 07/04/1984
22 .
Corsicana,TX 75110 28
Victim 1 Huffman. Rebekah Lea 213 E DRANE AVE (903)872-3871 White Fema|e 01/07/1982
` Corsicana,TX 75110 30
Vlctim 2 Pittman, Jeffrey Wil|iam UNKNOWN (903)340-5820 White Ma|e 06/30/1983
Corsicana,TX 75110 29
Witness 1 Edrington. Robert Ky|e 2926 W STATE H|GHWAY (903)851-1250 White Ma|e 12/30/1986
. ` 22 .
1115 ig \, '\wM comacana,rx 75110 25
?{L§(|\r\' a Witness 2 Newton, Monica Renee 109 N FORDYCE (903)467-6426 White Fema|e 07/04/1982
v \,` Blooming Grove,TX ' 30
` nunn
)r\dl»tb\“e easier island a 9mm w
Prlmary: Yes Suspect Type: Arrestee
Name: Aycock, Lauren Elizabeth Race: White Sex: Fema|e DOB: 07/04/1984
` Address: 2924 W STATE H|GHWAY 22 Height: 58 5 in Welght: 165.0 lbs. j.! i;; ;- _
Corsicana TX 75110 Eyes: Bnown Halr: Blondn Age: 28
Prlmary Phone: (903)851-1250 SSN: DVL #: State: TX
Dlspos|tlon`:\ An'ested Date: 09/12/2012 Custody Status: |n C_ustody
sandstrom \t\l)wo(,wm\ %|gg\ \_'Jt ~
GrouplORl Crlme Code Statute Descrlpt|on
State 13A PC 22.02(a)(2) Agg Assault W/Deadly Weapon
No. Type ` Name Relatlonshlp
1 inspect Ayco¢k,Laumn Elizabeth Friend
1 Suspect Aycock,Lauren Elizabeth Aoquaintance

 

ll U“S"SW ll`“““"l\ 114 wm twin detriment ambit-ij
`5 wyman to'womr +cws ma w ms cmtamt

Mh§ WMMW b./MM\£|"UIY\

afs/6303

 

® l l
,a//cs Corsicana Po|lce Department
Detal|
Print DatelTime: 04/01/2015 16:58 Corsicana Po|ice Department
Log|n lD: rdavis ORl Number: TX1750100
Case Number: 2012-00018722
Qtfensel£ 1
GrouplORl: State Crlme Code: 13A Statute: PC.22.02 Counte: _1 Atfemptl Commit Code: Commit
(a)(2)
Descrlptlon: Agg Assau|t W/Dead|y Oflense Date: 08/28/2012
Weapon
NC|C Code: 13150005 Scene Code: Residence/Apartmen B|aslMotivation: No Blas

";» {",.,;'.’;_‘.;_' §\- ';1.» 1`.:.'£:~'

   

offense steiner cleared/msi status Dare. ss/12/2012 ?Y`o-\{,(;\\'lb =__P(bp¢flb bn ZLS\&MCQ.

lBR Seq. No: 1

 

 

Aggravated Assau|tl Homiclde Argument
Clrcumstances #1:

   
     

..-'-'-_-':i 'T,"i~):_'..'.

Subjects

Page: 2 of 9

 

Corsicana Police Department
Detail

Print Date/Time: 04/01/2015 16:58 Corsicana Police Department
Logln lD: rdavis ORl Number: TX1750100
Case Number: 2012-00018722 '

 

Case Detaiis:

 

 

 

 

Casa Number: 201200018722
Incldent 1’ype: . Assau|t
L catl : 1713 BOW|E R
° °" Corsicana Txc;'m 10 occured From: 08/28/2012 21 zoo
' occured Thru: 08/28/2012 21:16
Reported Date: 08/28/2012 21:06 Tuesday
Reportlng Off|cer |D: 1194-DeChaume Status: Closed/C|eared Status Date: 09/12/2012
Dlspos|tlon: Arrest Dispos|tlon Date: 09/12/2012
Asslgned Bureau: C|D
§_a§.¢_A§§lgnms_an; .
Assigned Oflicer Assignment Date/Time Assignmem Type Asslgned By Officer Due DatefT ime
1193-Dockery 08I29/2012 08:08 Detective 1129-Givens 09/12/2012 08:09
Mszgy_s_Qmansll §Qly_ahillmimszm mm
No Force Used Best |nformation, Suspect Known 50.000
Gun Used/Exhibited
Total: 50.000
Offenses
No. Eroupm Erime code §tatute _ sescrlpM counts

 

1 stare 13A Pc 22.02(a)(2) Agg Assaun w'/'Deadny Weapon 1

Page: 1 of 9

 

      

;/RSlC/z,~w

v,\
;' P' a

    

Corsicana Police Department
Detai|

  

   

  

 

 

 

 

 

 

Prlnt DateITime: 04/01/2015 16:58 Corsi¢ana Po!ice Department
Logln lD: rdavis ORI Number: TX1750100
Case Number: 2012-00018722

Amm_& 2§§§_2. _

Name: Aycock, Lauren Elizabeth DatelTlme: 09/02/2012 09:35 Type: Warrant/Taken Status: ln Custody

' into Custody
Address: 2924 W STATE H|GHWAY 22 Race: White Sex: Fema|e DOB: 07/04/1984
Corsicana, TX 75110 He|ght: 511 5 in Welght: 165.0 lbs. 1’ "
Eyes: Brown Hair: B|onde "
Phone: (903)851~1250 SSN: DVL#: State: TX
Locauon: 3200 er:X,;\;E umw @LWC.\E mgm LOW wN L£ A=f SC{'\OoL)- la}£r.fbfl.£d 1`0
Corsicana, 1 10 . ~

MGIW1A»¢-\'D mm¥' WNQ` w no#?ly_¢.-.+v,o¢l> W‘M’\ Sd'\°bl
Age at Arrest: 28 ¢~-‘.' '§ 1 ' »i»i

w . j. -_, C|ears Case: Yes
Arrestlng Officers Bureau Schoo| Resource Officer

1 193-Dockery No

1 1

Acm§l£hamu

No. Group/OR| Crlme Code Statuta Descrlpt|on

1 State 13A PC 22.02(a)(2) Agg Assau|t W/Deadly_Weapon

Counts: 1 Charge DatelTlms: 09/12/2012 09:35 Attempthommlt: Commit

i."».::~.'z'!-'" t":f=- '. .~‘ 1114-z ’

D|spos|t|on: Jai|ed Dlspos|tlon Date: 09/12/2012 NC|C Code: 13150005

~ ' OtherOR|: No

  

Property

Page: 6 of 9

. ors/carla
_La//cg Corsicana Police Department
Detai|

Print DatelTime: 04/01/2015 16:58 Corsicana Police Department
Login lD: rdavis ORl Number: TX1750100
Case Number: 2012-00018722

§Mbi§£\i£ Ml!ns_aa
Primary: No
Name: Edrington. Robert Kyle Race: White Sex: Male DOB: 12/30/1986
Address: 2926 W STATE H|GHWAY 22 Helght: 5ft 10 in We|ght: 195.0 lbs. 511 1311 »

Corsicana TX 75110 Eyes: Green Ha|r: Brown Age: 25
Prlmary Phone: (903)851-1250 SSN: DVL #: State: TX

\AY\MSM rio Sww\m+ viim ++\~"S wm \/e,v oha/imm someone wm
“°W_°I €»u\ pmm\» dwg a\\@m acme m m as also a»€s.»an+op

P.
Er_Qp_e_n,y_di§§_; Property Type: Documents Property Class: Documenthhoto Date Recelved: 09/13/2012
COPy
Evidence Non-lBR UCR Value: $O to $50 |nltlal Value: $0.00 § 1.-» :~i_=-=:
Property `
iz¢z._u.,z v 1.’~;»-‘.‘; ',ii‘ :`~',:'r\~, z - ».:-:»s.z~; `f:'_~:r », .2:
Descript|on: Firearm application Officer Remarks:
BAFf form /
CF’S report
Repalr estimate
Document tumlng
over handgun
Medlwl records
all attached to
arrest report

       

 

Bscole.nr_lofannatlo.n
1 Recovered Address:
modmed_&ulzlect§
§haln_ef.§_umd¥
Date Transactlon From From Role To To Role

 

Page: 7 of 9

ors/cans
a//cs Corsicana Police Department

Detail

 

Prlnt DatelTlme: 04/01/2015 16:58 Corsicana Police Department

Login lD: rdavis ORl Number: TX1750100
Case Number: 2012-00018722

 

 

   

 

    

 

Auest# wa
Name: Aycock. Lauren Elizabeth DateITlme: 09/02/2012 09:35 Type:qaken Status: ln Custody
' - - dey

Address: 2924 W STATE H|GHWAY 22 Race: White Sex: Female DOB: 07/04/1984

- Corsicana, TX 75110 Helght: 511 51n ` ` Welght: 165.0 lbs. 111 /"
Eyes: Brown Ha|r: Blonde 113 _1~:"
Phone: (903)851-1250 SSN: DVL#: State: TX
Motll
Localron: 3200 w 7TH AVE NKW(¥.QD LO\.\U)@ (.05{¥1¢1‘0\09`3 l CGUIj¢ M[L
Corsicana,TX 75110 _

Age at Arrest: 28 r,
:_= .' : ; am C|ears Case: Ves

1 ."£z_,.-_f'_-§'::-i ."',:~'=z.,l__'
Arrest|ng Officers Bureau Schoo| Resource Offlcer
'\;;j°;~,% \_ id \1¢§ , 1 du 103 dev/ami wllq¢ 0(6@0

' l `txl\f\,/eq_ handgun and had pointed it at her.
b We went to Aycock’ residence at 1713 Bowie, and spoke with her and her boyii'iend, Kyle

Edrington (W/M DOB: 12/30/1986). Aycock advised us that both Huffman and Pittman were at

  

mm -
.@,s 355 gram \\'l\\»
M$G)’\ed \o»K\- “`g¥ Page: 12 of 19
t ¢»W
her residence and that Pittman had come to see Edrington. We spoke to both Aycock and raul F\FU!£/
Edrington. ` ` us that he told Huffman outside because A co 3 ‘-n.\-o
eelin well and was t `n to slee . u with Edrin on t `n to s her r '/

residence an wa and walked to A cock’s bedroo Aycock told us that Huffman asked her if m
she could buy some of her prescription medication, Xanax, and Aycock said that she told
Huffman no and to get out of her room. Aycock stated that Huffman had her back to her and was
messing` with something on her dresser. Aycock told us that Huffman commented on a picture on
the dresser and she told Huffman to leave her room again. Aycock said that she became
suspicious because it appeared that Huffman had put something into her pocket and then walked
out of the bedroom. Aycock told us that she got up and followed Huffman into the dining room
and confronted her about taking her watch, which was a replica Rolex that her mother had
purchased for her. Huffman denied taking the watch and turned and emptied her pockets on the
dining table. Huffman then walked away and Edrington saw the watch lying on top of some mail
on the table. Aycock told me she saw the watch, which had been on her dresser and became very
angry. Aycock said that she walked outside and confronted Huffman about the watch as she and
Pittman were entering HuH`man’s vehicle. Aycock stated that she started to hit Huffman with a
closed tist, but turned and struck the hood of the vehicle instead. Aycock told us that she yelled
at Huffman, telling her never to come back to her house again, or she would “beat her fucking
ass”. Aycock said she then called Officer DeChaume to request a close patrol due to the
argument Aycock said that she was afraid that Pittman and Huffman would damage her vehicle.
We asked Aycock about displaying a handgun and she and Edrington denied doing so. Officer
DeChaume asked Aycock if she owned a handgun and she stated yes. Officer DeChaume asked
if she could show us the handgun and Aycock went back into the residence and brought out a
black plastic case containing an unloaded Smith & Wesson revolver. Aycock stated that the
pistol belonged to her grandfather, who was a Texas State Trooper. Aycock told us that she did
not display the weapon and that she did not have any ammunition for the weapon in the
residence. '

 

This case has been forwarded to CID for further investigation
. _\ `\

SUMMARY: On 08/28/2012 Rebecca L. Huffman advised that she was assaulted by Lauren E.
Aycock tier nom against H~t lpns/ou metz ) vi mm kvwcic ss watt l

Reponing Officer: Off Travis Bedsole 1234
FTO Off Scott DeChaume 1194
Approving Supervisor: Sgt Kenneth Kirkwood 1110

. Page: 13 of 19
complainant contact -

On 08/29/2012, l Detective M. Dockery attempted contact with complainant in this case. l was not able
to contact the complainant, so a message was left for her to contact me.

ON 08/29/2012, the complainant, Rebecca Huffman, contacted me back in reference to this case.
Huffman reported to me that she would come to my office and Speak with me in reference to the case L) E__
at 13:30 hours this date. While | was on the phone Huffman made allegations to me that during the

 

 

events that occurred last night that the suspect, Lauren Aycock, not only pointed the handgun at her, \ Wi(y/
th ‘ d it at her 11 year old son Pe ton and yelled at him to get back in his fucking room. N

Upon learning these allegations l’_r_r£de contact with thelI~ Enforcement Hot|ine for CPS and reported MCOQL

the allegations to them. The report was filed with a female who identified herself as M|Ml lD number p\ mc \'

1388. M|Ml provided me with a reference number of 62769553 for the reporting to CPS. 4 m who
W°" le/$v "M’W‘°N`S wiggith
' nw ~ert
6 ON 08/29/2012, Comp|ainant, Rebecca Huffman came to my office and to speak with me in reference to "' L'€’
\/\ this case. Huffman advised me that Aycock had pointed a handgun at her and stated that she was going
w. Huffman advised that Aycock was accusing her of stealin a Rolex watch
S»`b\ /did not take. Huffman stated that she emptied her pockets and showed Aycock that she did not have U 6
_ _ any property that belonged to her. Huffman told this detective that while Aycock was in possession gf/'
w t_h§_*.l£¢i€lm.fhil§h.€minted it at everyone in the residence, including her own son. During the
interview Huffman provided a description of the handgun, that only a person who had seen it would
bd have been able to provide. Huffman also advised that when she and Pittman were leaving the residencel
w(\' `, _that Aycock ran out of the house with the handgun and slammed it down on the hood of her vehicle
;.i:n'ms go 5\1\¢\\ ?"`~Mi;amu'singi large dent in her hood. The interview between this detective and Huffman was audio b W
wax mask recorded and a copy has been retained as evidence in this case. Huffman also advised that after rif-v wh 034~ m ha
m .\5 MWT§ q altercation, that she contacted one of her friends, Monica Newton, and advised her of what had (7"’1 "W`M'

omi$\m\ : quo ‘ happened. Huffman stated that Newton then contacted Aycock to speak with her about what had w{\,¢\ Swr l l ¢z_;;.r

\1'\’;;“& w happened mmli was ski m

 

 

 

 

 

 

 

arc “ HO~ wound ;i..¢ )uum 2
m nw l\;i(,oi\ ‘l° map 7
win-n SW‘ ' --- ‘
afi. Upon further review | discovered that the patrol officers that initially resoondedto this call failed to _ 00 I¢L.|.Q,

i wl L photograph the damage that was done to Huffman’s vehicle. On 09/12/2012, l made contact with on‘j ,`N_i
Huffman who came to the police department so that l could obtain photos of the damage to her vehicle. '7‘¢-1(1»°|'\9"
Huffman had already provided me with an estimate from lerrv's paint and body showing thg §g§t to {q°n'~
.._\ nw M(“* kiuh

 

repair the damage wouldFe@ M H\Anmvaw 0(' m _ w ? w 1 m ;an`h' _
__~ Wi:i$m im Hu. csi.imi¢? onicde "'H' y
hip villa so small i`+ mount oven bc pliququ '
ted wasn i privitqu a» am or me¢wi+" few can

m P“"L tillman .'i’,/?

 

Page: 14 of 19

Det. Michael Dockery

_ _ Page: 15 of 19
contact with witness \

ON 08/29/2012, l Detective M. Dockery attempted to contact the witness in this case, leff Pittman, to
set up a time for him to meet with me. l was not able to make contact and received a message that the

phone had a voicemail that had not been set up. Continued attempts will be made to contact this
witness.

imile

ON 08/30/2012 l detective M Dockery made contact and met with Jeff Pittman, a witness in this cas%wl\hy;lj
Pittman advised that he had observed all of the events that took place at Aycocks residence. ittman

advised that he was contacted by Kyle EdrM who is Aycock’s boyfriend, and EdringMasked him to
mike-cesidenee.- Upon arrival Pittman stated that he and Huffman were invited into the residen lac~€x¢wi'

 

 

_I\.l, Msd by Edrington, and that Edrington stated that Lauren was in the bedroom sick. Pittman stated that .l=J-E- M`|,l;,y
\/\\ubsm+iu mm mrt bn?"r“"‘
`Wfl /\L oliv`€c

“ 615 ({\ _`, Aycock advised that after she noticed the watch was gone that she got up and went into the kitchen D'\ H~._, el
§ nw which is where Huffman, Pittman, and Edrington were located. Aycock mentioned something about the
M‘E m watch to Huffman, and that Huffman got nervous and e ptied gsr pockets on the tab|e. At one point

Aycock said she saw Huffman remove the watch from he `pocket, and then she stated that she walked/nu w ,m{,g$l.'-$, YO.

nw \ ,
b\“\“\mm over to the table and it was laying there. lt is not clear if Huffman ever had possession of the watch, h-el»\'!td l'hmidl!,

Aycock stated that she advised her son to go to his room and shut the door, and that she retrieved a gun aW“ gun, ""

from her bedroom and walked into the kitchen. Aycock denies pointing the gun at anyone, including her \:`°°rt\:::;mrs d

son, and stated that she only showed it to them to let them know that she had one and that no one was mmi
mn’\>,- 'Igoing to steal from her property. Aycock stated that she put the gun up and Huffman and Pittman left °

the residence. Aycock admits to going outside and striking the hood of Huffman' s vehicle with her hand, joq,m ".}»
me ‘)'but denies having the gun in her possession when this event happened. When asked if any damage was a$ evl me

caused to Huffman' s vehicle she responded with l hope so. Aycock admits to having the gun out and in

her possession, but denies pointing the handgun at anyone, and denies making any threats to harm

anyone. The interview that was conducted was audio recorded and a copy of the recording has been

retained as evidence in this case.

lnvestigator Heisserman with DFPS asked Lauren if once the interview was concluded if we could go to
her residence so that she could see the living conditions of the child and make sure there was food in
the residence, and that the utilities work. Aycock was hesitant to let Heisserman come to her residence.
l advised Aycock that due to the allegations that l needed to obtain photos of the weapon, Handgun,
and advised her that l would obtain a search warrant to do so if necessary. Aycock consented to allow
me to come to the residence and photograph the handgun, and agreed for Heisserman to come to the
residence with me. Once the interview was concluded l Detective M. Dockery, along with Heisserman

Page: 19 of 19

went to Aycocks residence, 1713 Bowie Dr. Aycock invited us into the residence, and took me to the
bedroom where the gun was located. Aycock retrieved the handgun from atop the armoire in her
bedroom which was in a plastic carrying case. Aycock handed me case and all. l opened the case and
determined that the handgun was a 357 revolver, and it did L__Q,j, have any ammunition in the gun or in
the _case. ltook three digital photos of the handgun and all have been added to this report. l did note
that the handgun had a stamp on the left side of the frame of DPS 24915. l have learned that this is not
the serial number of the weapon, but is believed to be a tracking number for DPS so that the handgun
could be tracked by the agency to show who it was issued to.

Aycock advised that the gun that she had in her possession belonged to her grandfather who was a
retired DPS Trooper. Aycock stated that the gun was left for her son for when he was older. The gun was
in fact determined to be her grandfather's weapon, but l was able to determine that lt was not left in
her possession for her son as she had stated. l spoke with Candace Heisserman who is working this
investigation jointly with me. Heisserman had spoken with Brenda Danie|, Aycock’s mother, and learned

- that the gun had been sold to a family friend. Daniel advised Heisserman that her father had expressed

concern of Lauren having the handgun so she sold it to keep Lauren from getting it. The gun was then
later sold to lessie Bonner at Jessie's Gun Shop in Corsicana Texas by the person who Daniel had sold
the gun to. l made contact with lessie's gun shop on 09/04/2012, and spoke with him in reference to the
handgun. lessie confirmed, and provided me with documentation, and records of where he actually sold
Aycock the gun. Aycock was not truthful as to how she came about having possession of the firearm,
and this is supported by the transaction records, and the ATF form 4473 that she had to fill out to
purchase the handgun. Aycock had purchased the handgun through a lay-a-way program, and actually
took possession of the handgun on 04/25/2012. A k' ama ed her credibility by not bein honest as l
to how she came about possession of the La_r_rdgpn. \l~"'\-&\' aba-ii WMM'S? ? nd"$la| m l W\NLO@\' 013
» admits g¢g»\;¢gggwnw+www@w@w hew

Aycock was asked by Heisserman if she had ever been treated for any mental illness and Aycock advised
that she had not. l had knowledge`of Aycock receivi_ng£eatment from green oaks hospital in the_pgst for
sucidia| ingentions. | made contact with Jerry Putman, investigator with the Navarro County District
Attorney’s office and requested that he subpoena Aycocks medical records from Green Oaks Hospital.
On 09/12/2012, l received the medical records, and a copy of the records are attached to the case file as
evidence.

Det. Michael Dockery,